DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 
	Applicant’s amendment filed on October 13, 2021 is entered.
	Claims 1-55, 65-76, and 78-83 have been canceled.
	Claims 90-99 have been added.
	Claims 56-64, 77, and 84-99 are pending.
Claims 56-64 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2021.

	Claims 77 and 84-99 are currently under consideration as they read on the elected invention of a polypeptide comprising a canine IgG Fc region comprising Trp, Tyr, Arg, or His at position 434.

	Note that the originally elected species is 436H amino acid substitution in the canine IgG Fc region. In response to a Non-Final Rejection mailed on January 28, 2021, applicant canceled the originally elected species and presented new claims resulting in a new Requirement for Restriction/Election (mailed on May 6, 2021), for which applicant made new election described above.

3.	In view of applicant’s amendment, following rejection(s) are set forth.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 77, 84-89, 90-92, and 94-99 are rejected under 35 U.S.C. 103 as being unpatentable over by Adam et al. (US 2006/0067930, reference on IDS) and Leger et al. (WO 2018/073185, reference on IDS) in view of Tang et al. (Veterinary Immunology and Immunopathology 2001, 80:259-270, reference on IDS) and Farrington et al. (US 2007/0148164).

	Adam et al. teach an antibody comprising a human IgG Fc wherein the amino acid residue N434 is substituted with amino acid residue Trp (W), Tyr (Y), or His (H), wherein the Fc region has higher affinity than native unmutated IgG Fc sequence at pH6.0 (e.g. see claim 72 and FIGs. 8 and 13). Adam et al. further teach that the Fc can be from dog (e.g. see [0138]). Adam further teach that the antibody can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable excipient (e.g. see [0053]).

	Leger et al. teach a canine IgG Fc domain comprising amino acid substitutions (e.g. see Abstract and page 8). Leger et al. teach the amino acid sequences of the wild type canine IgB, IgD, and IgA (e.g. see Figure 8). 

Leger et al. teach that the antibody or Fc fusion can bind CD20 antigen or CTLA4 (e.g. see pages 22-28). Leger et al. teach that the Fc variant binds FcRn at pH 6 but not at pH7.4 (e.g. N434F/Y436H were known in the art to improve IgG1-huamn FcRn complex stability (e.g. see page 3). Leger et al. teach full length antibody (e.g. in page 12) which would be understood as encompassing six CDRs. Leger et al. teach that the antibody or the Fc fusion protein can bind an epitope from IL-5 or IL-1R (e.g. see pages 22-24). 

	Leger et al. teach examples of a canine IgG B Fc variant having the YTE substitutions in the Fc region and show that the Fc variant displayed increase binding to FcRn at pH6.0 as compared to the parent Fc (e.g. see page 4 and Examples in pages 33-49).
	 
	The reference teachings differ from instant invention by not exemplifying a canine Ig Fc variant comprising or consisting amino acid substitution in position 434 including 434W, 434Y, 434R, and 434H. 

	However, Adam et al. and Leger et al. teach amino acid substitution in position 434 in the Fc region of human IgG would increase binding to FcRn thereby improve serum half life (e.g. see discussion above).  Adam et al. also teach examples of amino acid substitution N434W, N434H, and N434Y in human IgG Fc region with enhanced affinity to FcRn. Tang et al. teach that similar to human IgG1 Fc region, N434 is conserved in canine Fc region of IgG B (e.g. see Fig. 2 in page 266). Farrington et al. teach N434R substitution in the Fc region of human IgG (e.g. see [0541]).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce a canine IgG B Fc variant by performing amino acid substitution in position 434 to replace the naturally occurring amino acid residue tyrosine Y with histidine.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Adam et al. and Leger et al. both teach Fc variant comprising amino acid substitution in position N434 in human IgG1 Fc region could enhance the Fc’s affinity to FcRn and Adam et al. teach human IgG Fc consisting of N434W, N434H, or N434Y substitution result in an Fc variant with enhanced affinity to FcRn; Farrington et al. teach N434R substitution in the Fc of IgG antibody for enhanced FcRn binding. Given that Leger et al. follow the observation of human IgG1 by producing YTE mutant in canine IgG B and observed the same effect of enhanced N434 is conserved in canine IgG B (as the human IgG1 Fc region), an ordinary skill in the art would have been motivated to mutate amino acid residues in position N434 with amino acid residues W, H,  Y, or R in canine Ig B Fc region following well-established point mutation methods as shown in Adam et al., Leger et al., and Farrington et al. with a reasonable expectation of success to produce an canine IgB Fc variant comprising/consisting of amino acid substitution N434W, N434H, N434Y or N434R.  Such canine Ig B Fc variant would be expected to inherently/intrinsically exhibit the function of binds to a canine FcRn at higher level at an acidic pH than at a neutral pH and suitable for veterinary use.

	Applicant’s arguments in conjunction with the Brondyk declaration under 37CFR 1.132 filed on October 13, 2021 have been fully considered but have not been found persuasive.

	Applicant argues that the claims have been amended to recite Trp (W) or Arg (R) at position 434 which is not taught by Leger and Dall-Acqua.  The Brondyk declaration states that it was not predictable whether a human IgG Fc variant and canine IgG Fc variant would have the same FcRn binding characteristics even if they contain substitutions at the same position. The Brondyke declaration further asserts alanine scanning mutagenesis was performed in 19 residues in CH2 and CH3 of the canine IgG.B Fc region without all 19 amino acid residues as shown in Example 1 in the instant specification, followed by 8 positions to generate individual NNK libraries; only 6 showed apparent higher affinity to canine FcRn at pH 5.5. The Brondyk declaration states:


    PNG
    media_image1.png
    253
    653
    media_image1.png
    Greyscale


	Applicant asserts that an ordinary skill in the art would not have been motivated by Leger et al. to mutate position 434 in a canine Fc with reasonable expectation of success.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments relying upon the specific canine Fc variants disclosed in the specification to show unpredictability, note that the results not commensurate in scope with the claims. For example, newly added claims, e.g. claim 90, do not recite specific amino acid residue at position 434. Further, while the specification discloses some canine Fc variants show enhanced binding to FcRn at pH5.5, the claims only requires an increased binding affinity to canine FcRn compared to a control polypeptide or at an acidic pH than at a neutral pH.  As such, the results disclosed in the specification relied upon by the Brondyk declaration are not commensurate in scope with the instant claims.  

	Further, contrary to applicant’s reliance on some substitutions that do not work in canine Fc variants, note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). Here, while not all human Fc variants can be transferred to canine Fc variants with the same function, the prior art of record has demonstrated that the positions conserved in human and canine Fc regions 

As such, applicant’s arguments have not been found persuasive.
 
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 77 and 84-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 19, 20, and 22-34 of copending USSN 16/733,105 (the ‘105 application); and claims 5-10 of copending US 17/317,782 (the ‘782 application).

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims in the ‘105 application and the ‘782 application are drawn to the same or nearly the same canine IgG B Fc variant having amino acid substitution in position N434, e.g. Tyr, Trp, Arg, or His at position 434. As such, the species recited in the copending claims (e.g. canine IgG Fc region variant comprising an amino acid sequence 75% identical to SEQ ID NO:10 as recited in claim 22 of the ‘105 application or the specific amino acid residues recited in the copending claims) would anticipate the instant invention.



	Applicant requests that the provisional double patenting rejections be held abeyance. As such, the rejections are maintained.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644